SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 1-08397 Date of Report: January 15, 2010 CHINA SXAN BIOTECH, INC. (Exact name of registrant as specified in its charter) Nevada 95-4755369 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 49 Fuxingmennei Street, Suite 310, Beijing, P.R. China100031 (Address of principal executive offices)(Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Item 2.01Completion of Acquisition of Assets Item 3.02Unregistered Sale of Equity Securities Item 5.01Changes in Control of Registrant Item 5.02 Election of Director On January 15, 2010 China SXAN Biotech acquired the outstanding capital stock of SNX Organic Fertilizers, Inc., a Delaware corporation (“SNX Organic”).SNX Organic is a holding company that owns all of the registered capital of Beijing Shennongxing Technology Co., Ltd. (“Beijing Shennongxing”), a corporation organized under the laws of The People’s Republic of China.Beijing Shennongxing is engaged in the business of manufacturing and marketing organic fertilizer.All of Beijing Shennongxing’s business is currently in China. The acquisition took place through a merger of SNX Organic into a wholly-owned subsidiary of China SXAN Biotech (the “Merger”).In connection with the closing of the Merger, the following took place: · China SXAN Biotech issued to the shareholders of SNX Organic 40,000,000 shares of common stock and 3,600 shares of Series C Preferred Stock, which will be convertible into 360,000,000 shares of China SXAN Biotech common stock. · The Board of Directors of China SXAN Biotech elected Chen Yu, the Chief Executive Officer of Beijing Shennongxing, to serve as a member of the Board and as Chief Executive Officer and Chief Financial Officer of China SXAN Biotech. · The prior members of the Board of Directors of China SXAN Biotech submitted their resignations from the Board, which will be effective 10 days after China SXAN Biotech mails to its shareholders of record an information statement in compliance with Rule 14f-1 of the Securities and Exchange Commission.Upon the effective date of their resignations, Chen Yu will be the sole member of the Board of Directors. · China SXAN Biotech assigned all of its pre-Merger business and assets to American SXAN Biotech, Inc., its wholly-owned subsidiary, and American SXAN Biotech assumed responsibility for all of the liabilities of China SXAN Biotech that existed prior to the Merger. At the same time, China SXAN Biotech entered into an Assignment and Assumption and Management Agreement (the “Management Agreement”) with Feng Zhenxing, its previous CEO, Feng Guowu, a member of its Board, Yi Kang, a shareholder, and American SXAN Biotech.The Management Agreement provides that Mr. Feng will manage American SXAN Biotech within his discretion, provided that his actions or inactions do not threaten material injury to China SXAN Biotech.The Management Agreement further provides China SXAN Biotech, on the one hand, and Messrs Feng, Feng and Yi, on the other hand, mutual options to cause a sale of American SXAN Biotech, Inc. to Messrs. Feng, Feng and Yi in exchange for 6,600,000 shares of the common stock of China SXAN Biotech, Inc. 2 New Management Upon completion of the Merger, the Board of Directors consisted of Feng Zhenxing, Feng Guowu and Chen Yu.Within the next few days, China SXAN Biotech will file with the Securities and Exchange Commission (“SEC”) and mail to its shareholders of record an information statement prepared in accordance with SEC Rule 14f-1, containing information about Chen Yu, among other things.Ten days after the information statement is mailed to the shareholders of record, Feng Zhenxing and Feng Guowu will resign from their positions as members of the Board of Directors.At that time, the executive officers and directors of Itlinkz Group will be: Name Age Position with the Comapny Director Since Chen Yu
